          Case 7:19-cv-11521-NSR Document 8 Filed 02/03/20 Page 1 of 2
                                                            Sheehan & Associates, P.C.
                                505 Northern Blvd Ste 311     tel. 516.303.0552   fax 516.234.7800
                                 Great Neck NY 11021-5101             spencer@spencersheehan.com

                                                              February 3, 2020
District Judge Nelson S. Román
United States District Court
Southern District of New York
300 Quarropas Street
White Plains, NY 10601
                                                                        Re: 7:19-cv-11521-NSR
                                                                            Brizer v. Zillow, Inc.
Dear District Judge Román:

        This office, with co-counsel Michael Reese, Reese LLP and James Chung, Esq., represents
the plaintiff. On Wednesday, January 29, 2020, defendant served and filed a letter seeking a pre-
motion conference to dismiss the complaint pursuant to Fed. R. Civ. P. 12(b)(1) and (b)(6). In
accordance with your Honor’s Individual Practices in Civil Cases (“Individual Rules”), plaintiff is
required to serve and file a letter response within three business days.

        Consistent with the rules and practices of the Court, which typically consider service of a
defendant’s pre-motion letter timely service under Rule 12 if served within the time required by
the Rule, plaintiff will “amend its pleading once as a matter of course” within 21 days “after service
of [defendant’s] motion under Rule 12(b).” Fed. R. Civ. P. 15(a)(1)(B); Solis v. McAleenan, No.
19-cv-5383 (S.D.N.Y. Dec. 5, 2019) (“Under Rule 15(a)(1)(B), a plaintiff has 21 days after the
service of a motion under Rule 12(b) to amend the complaint once as a matter of course.”);
Martinez v. LVNV Funding, LLC, No. 14-cv-00677, 2016 WL 5719718, at *3 (E.D.N.Y. Sept. 30,
2016); M.E.S., Inc. v. Liberty Mut. Sur. Group., No. 10-cv-0798, 2014 WL 46622 (E.D.N.Y. Jan.
6, 2014), *2 (noting that a plaintiff’s amendment as of right in response to defendant’s pre-motion
letter seeking dismissal “allow[s] for the more efficient use of the Court’s time and resources
because the Court need only meet with the Parties once…and the need for the motion may be
obviated if the amended pleading deals with Defendants’ concerns.”).

        Plaintiff will file an amended complaint on or before Wednesday, February 19, 2020, 21
days after defendant’s letter-motion was served. Fed. R. Civ. P. 6(a)(1)(A) (excluding “the day of
the event that triggers the period”); 6(a)(1)(C) (where the last day of the period is “a Saturday,
Sunday, or legal holiday, the period continues to run until the end of the next day that is not a
Saturday, Sunday, or legal holiday.”); Fed. R. Civ. P. 15(a)(1)(B). Thank you.

                                                              Respectfully submitted,

                                                              /s/Spencer Sheehan
                                                              Spencer Sheehan
          Case 7:19-cv-11521-NSR Document 8 Filed 02/03/20 Page 2 of 2



                                      Certificate of Service

I certify that on February 3, 2020, I served or emailed the foregoing by the method below to the
persons or entities indicated, at their last known address of record (blank where not applicable).

                                                CM/ECF         First-Class Mail      Email
 Defendant’s Counsel                               ☒                 ☐                ☐
 Plaintiff’s Counsel                               ☐                 ☐                ☒

                                                               /s/ Spencer Sheehan
                                                               Spencer Sheehan
